Citation Nr: 1714536	
Decision Date: 05/03/17    Archive Date: 05/11/17

DOCKET NO.  16-28 235	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to service connection for Alzheimer's disease. 

2.  Entitlement to service connection for stroke, to include as secondary to Alzheimer's disease. 


REPRESENTATION

Appellant represented by:	James M. McElfresh II, Agent


ATTORNEY FOR THE BOARD

Christopher M. Collins, Associate Counsel




INTRODUCTION

The Veteran had active military service from February 1953 to December 1954.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2015 rating decision of the VA Regional Office (RO) in Boston, Massachusetts.  

A motion to advance this appeal on the Board's docket has been raised by the Board's Acting Vice Chairman.  The undersigned is granting the motion and advancing the appeal on the docket based upon advancing age.  38 C.F.R. § 20.900(c)("advanced age" is defined as 75 or more years of age). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Before the Board can adjudicate this matter, each of the claims must be remanded for further development.  Specifically, the Veteran is entitled to a VA examination to evaluate whether he has Alzheimer's disease and, if so, whether it is attributable to service.  In addition, he is entitled to have the claims file evaluated by a VA examiner for the purpose of eliciting an opinion as to whether his history of stroke is attributable to service, to include as secondary to a service-connected disability. 

A review of the claims file does not provide an accurate picture of the Veteran's possible mental health issues.  In a December 2013 outpatient record from the St. George Veterans Center, a B.S. noted that the Veteran's mannerisms, body language, and discussions surfaced a possible implication of Alzheimer's disease.  However, on a January 2016 Aid and Attendance examination, it was noted that the Veteran suffered from vascular dementia.  Unfortunately, the claims file does not contain updated VA treatment records more recent than July 2014, which could serve to clarify exactly what mental health issues, if any, the Veteran currently experiences.  Accordingly, the RO must obtain updated VA treatment records documenting the Veteran's treatment for any mental health issues from July 2014. 

In addition, the Veteran has never been afforded an examination for the purpose of providing an opinion as to whether he has Alzheimer's disease and, if so, whether it is attributable to service.  He has submitted medical research which purports to show a connection between exposure to certain hazardous materials, including asbestos, and the development of Alzheimer's later in life.  This medical research, coupled with the suggestion that the Veteran may have Alzheimer's disease, satisfies the low evidentiary threshold necessary to warrant entitlement to a VA medical examination.  38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) (the third prong of 38 C.F.R. § 3.159(c)(4), requiring only that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, is a low threshold).  Therefore, the Veteran must be scheduled for a VA examination to evaluate whether he has Alzheimer's disease and, if so, whether it is attributable to service. 

Furthermore, a decision on the issue of service connection for stroke as secondary to Alzheimer's disease is deferred pending resolution of the Veteran's Alzheimer's disease claim as such claims are inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).  To that end, the Veteran has never been afforded an opportunity to have a VA examiner evaluate the claims file for the purpose of issuing an opinion as to whether the stroke history is attributable to service, to include secondary to Alzheimer's disease.  The Board notes that the Veteran had a VA examination in January 2012 to evaluate his stroke history, but the opinion elicited was for a determination of whether the stroke history was attributable to his treatment at the VA Health Care System pursuant to 38 U.S.C.A. § 1151.  Accordingly, the RO must obtain a medical opinion regarding the specific issue of whether the history of stroke is attributable to service, to include as due to a service-connected disability. 




Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the Veteran and afford him the opportunity to identify or submit and additional pertinent evidence regarding his treatment for any of the conditions at issue.  
Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  Furthermore, regardless of how the Veteran responds, the RO must obtain and associate updated VA treatment records dating from July 2014. 

When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.

All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, the AOJ should follow the provisions in 38 U.S.C.A. § 5103A(c)(1) and 38 C.F.R. § 3.159(e).  To that end, the Veteran should be invited to submit additional evidence in support of his claim, to include statements from friends, relatives and "buddy statements". 

2.  After completion of the foregoing, schedule the Veteran for a VA psychiatric examination for the purpose of obtaining an opinion regarding the nature and etiology of the Veteran's Alzheimer's disease.  The entire claims file, to include a complete copy of this REMAND, must be made available to the individual designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions relating to any symptoms of a mental health condition.  All necessary special studies or tests including psychological testing and evaluation must be accomplished.

The examiner must first determine whether the Veteran has a diagnosis of Alzheimer's disease.  The examiner must integrate the previous psychiatric findings and diagnoses to obtain a true picture of the nature of the Veteran's psychiatric status.  In evaluating whether the Veteran has Alzheimer's, the examiner should consider the December 2013 outpatient record from the St. George Veterans Center in which possible Alzheimer's disease was noted, as well as the January 2016 Aid and Attendance examination in which vascular dementia was noted. 

If a diagnosis of Alzheimer's disease is deemed appropriate, the examiner must provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) Alzheimer's disease is related to the Veteran's active service.  In providing this opinion, the examiner must consider, and discuss as necessary, medical research submitted by the Veteran which purports to show a connection between exposure to hazardous materials, including asbestos, and the development of Alzheimer's disease later in life.  The examiner should set forth all examination findings, along with the complete rationale for the conclusions reached.  

3.  The claims file must then be provided to a qualified VA examiner for the purpose of eliciting an opinion regarding the etiology of the Veteran's history of stroke, to include as secondary to a service-connected disability.  

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's history of stroke is attributable to service.  In providing this opinion, the examiner must consider, and discuss as necessary, medical research submitted by the Veteran which purports to show a connection between exposures to hazardous materials, including asbestos, and the occurrence of strokes later in life. 

Next, the examiner must opine whether it is at least as likely as not (50 percent probability or greater) that the stroke history is proximately due to, or aggravated by, a service-connected disability.  The examiner should note that the term "aggravated by" refers to a chronic or permanent worsening of the underlying condition, as contrasted to mere temporary or intermittent flare-ups of symptoms that resolve and return to the baseline level of disability.  If the opinion is that a service-connected disability aggravated the Veteran's cardiovascular condition and thus contributed to his history of stroke, the examiner should specify, so far as possible, the degree of disability resulting from such aggravation.  All opinions must be supported by a rationale in a typewritten report.  

4.  After completion of the foregoing, readjudicate the
claim.  If any of the benefits sought on appeal remain denied, furnish the Veteran and his representative with a supplemental statement of the case and afford him the appropriate time period for response.  Then, return the case to the Board. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




